Exhibit 10.3




October 28, 2010


Mr. Walt Oliwa
36 Marton Drive
Bedford, NH  03110


Dear Walt:


This letter will confirm the April 4, 2007 agreement between Valpey-Fisher
Corporation (the “Company”) and you concerning a retention bonus payable to you
under certain circumstances.


The Company and you agree that effective October 28, 2010 the second, third, and
fourth sentences of the second paragraph of the Letter Agreement are hereby
amended to read as follows:
 
 

 
As an incentive for your continued employment with the Company, and your efforts
on behalf of the strategic alternatives, the Company hereby agrees to pay you a
bonus of one times your current base salary in the event of a change  in control
of the Company on or prior to December 31, 2011.  Any bonus payment payable
hereunder  in the event of a change in control will be paid no  later than March
15, following the end of the calendar year in which  the change in control
occurs; provided however that no bonus payment will be made if you have incurred
prior to the first business day immediately following such change in
control. “Separation from Service” means, your “separation from service”, within
the meaning of Section 409A of the Internal Revenue Code of 1980 as amended (the
“Code’), from the Company or successor employer resulting from change in
control.  To the extent required by the definition of “separation from service”
under Section 409A of the Code, “Separation from Service” shall mean your
separation from service (as so defined) from both the Company or successor
employer resulting from the change in control, and all other persons with whom
the Company or such successor employer would be considered a “single employer
under Section 414(b) or (c) of the Code, but replacing the phrase “at least 80
%” with the phrase “at least 50% where it appears in Section 1563(a)(1), (2),
and (3) of the Code and in the regulations under Section 414(c).
 

 
Please indicate your agreement by signing this letter in the space provided
below.
 

 
Sincerely,
                VALPEY-FISHER CORPORATION                
Date
By:
/s/ Ted Valpey, Jr.       Ted Valpey, Jr.       Chairman          

 
AGREED AND ACCEPTED:


/s/ Walt Oliwa
Walt Oliwa
 
 
 
 
-20-